Title: To Thomas Jefferson from William Dent Beall, 20 November 1807
From: Beall, William Dent
To: Jefferson, Thomas


                        
                            Sir
                            
                            Novemr 20 1807
                        
                        Having been informed that Col. Brent the present Marshal of the District of Columbia intends soon to resign
                            the Office I am induced to become a Candidate.
                        The enclosed recommendations are respectfully offered for information of my Character and fitness—many others
                            might be procured, but expecting some personal information from my friends, it is deemed immaterial. I am well known by
                            many reputable characters of the neighbourhood who reside in Maryland & to Whom I can freely refer.
                        A desire to be useful and to support a young family prompts the present application, and should I succeed it
                            shall be my aim by industry and fidelity to discharge the duties of the office & ever to maintain a greatful
                            recollection of the favour
                        Very respectfully I am Sir yr Mo. Obt Sevt
                        
                            Wm D Beall
                            
                        
                    